ATTORNEY FOR THE RESPONDENT                           ATTORNEYS FOR THE INDIANA SUPREME COURT
Pro se                                                DISCIPLINARY COMMISSION
                                                      G. Michael Witte, Executive Secretary
                                                      Angie L. Ordway, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the                               FILED
                                                                               Feb 11 2011, 1:08 pm

                          Indiana Supreme Court                                        CLERK
                              _________________________________                      of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court



                                     No. 98S00-0911-DI-533

IN THE MATTER OF:

PATRICK K. ROCCHIO,
                                                        Respondent.
                              _________________________________

                                    Attorney Discipline Action
                               Hearing Officer Barbara L. Brugnaux
                              _________________________________


                                        February 11, 2011

Per Curiam.


       This matter is before the Court on the report of Hon. Barbara L. Brugnaux, the hearing
officer appointed by this Court to hear evidence, on the Indiana Supreme Court Disciplinary
Commission's "Verified Complaint for Disciplinary Action," and on the post-hearing briefing by
the parties. The Respondent's 1972 admission to this state's bar subjects him to this Court's
disciplinary jurisdiction. See IND. CONST. art. 7, § 4.


       We find that Respondent, Patrick K. Rocchio, engaged in attorney misconduct that,
standing alone, would warrant a sanction in the lowest range. However, Respondent‟s conduct
during the disciplinary process demonstrates his inability to recognize his clear violations of this
state‟s disciplinary rules, his contempt for those rules and this disciplinary process, and his lack
of appreciation for the role of this Court‟s hearing officer and Disciplinary Commission mem-
bers and staff. In order to protect the people in this state from further misconduct, these substan-
tial aggravating circumstances require suspending Respondent from the practice of law without
automatic reinstatement.


                                           Background


       The Hearing Officer's "Findings of Fact and Conclusions of Law" ("Findings") and
undisputed contents of exhibits are summarized below.


       Count I. In 2008, D.W., a resident of Michigan City, Indiana, was the victim of a serious
motor vehicle accident in Indiana. Respondent sent a letter to her based on an article about the
accident in a newspaper. The letter stated:

              For thirty six (36) years it has been my business to represent people who
       have been injured as a result of another person's negligent operation of a motor
       vehicle. My past professional experience includes successfully representing hun-
       dreds of clients in both Michigan and Indiana recovering millions of dollars for
       deserving clients.

               For a free no-obligation conference that will provide you with an explana-
       tion of your rights to recover payment of insurance benefits for your medical care
       expenses, your income loss, and your pain and suffering, please call my law office
       at [phone number] and schedule a conference at your earliest convenience.

Neither the letter nor its envelope contained the words "Advertising Material," and the letter was
not filed with the Commission.


       Count II. Respondent is licensed to practice law in Michigan and practices primarily in
that state. Respondent registered his Indiana law license as inactive effective August 24, 2009.
After this date, however, his website stated: "With my Indiana law license, I am capable of
handling matters related to Indiana law, including real estate transactions, estate planning and
probate administration, insurance compensation [sic] bodily injury and property damage claims,
business and management law, and Social Security disability claims." On a second website,




                                                 2
Respondent stated: "I am licensed to practice law in both Indiana and Michigan." Neither site
indicated that Respondent's Indiana license was inactive.1


        Violations. The Commission charged and the hearing officer concluded that Respondent
violated the following Indiana Professional Conduct Rules:2

                 Count I: Rule 7.2(c)(3) by using a statement in a public communication
        that "is intended or is likely to create an unjustified expectation"; Rule 7.2(d)(2)
        by using a public communication that "contains statistical data or other informa-
        tion based on past performance or prediction of future success”; and Rule 7.3(c)
        by not including in the letter to D.W. “the words „Advertising Material‟ conspi-
        cuously placed both on the face of any outside envelope and at the beginning" of
        the letter and not filing a copy of the letter with the Commission.

                Count II: Rule 5.5(b)(2), as a lawyer not admitted to practice in law in In-
        diana, holding himself out to the public or otherwise representing that he is admit-
        ted to practice law in Indiana.

        The hearing officer found a fact in mitigation to be Respondent's lack of disciplinary
history.   The hearing officer found the following facts in aggravation: (1) Respondent lacks
insight into his misconduct; (2) he is unwilling to accept responsibility for his misconduct; (3) he
lacks remorse; (4) he displayed dishonesty in denying he sent the letter at issue in Count I for the
purpose of seeking professional employment; (5) he is disrespectful of the Rules of Professional
Conduct, particularly those dealing with attorney advertising; (6) he was unable to conduct
himself in a rational and civil manner in this proceeding; and (7) he sent an inappropriate email
to the hearing officer (with a copy to disciplinary counsel) trying to persuade her to his point of
view.




1
  Respondent's attorney record indicates that he changed his Indiana law license to inactive status in 1987,
reactivated it in 2005, changed it to inactive in 2006, reactivated it in 2008, and again changed it to inac-
tive in 2009. We note that the letter to D.W. was sent on letterhead from an Indiana law office that listed
Respondent as "Of Counsel" and "Licensed in Indiana and Michigan," during a period when Respondent's
license was active.
2
 The rules in this opinion are cited and quoted as effective at the time of the events at issue unless other-
wise noted. Indiana's rules concerning communications about a lawyer's services (Rules 7.1, 7.2, 7.3, 7.4,
and 7.5) were amended effective January 1, 2011.


                                                     3
        Citing these aggravating circumstances, the hearing officer recommended that
Respondent be suspended for a least one year without automatic reinstatement.


                                             Discussion


        Jurisdiction and choice of law. Respondent argues that either this Court lacks jurisdiction
over his alleged misconduct or that Michigan law should apply. Because Respondent's Indiana
law license was on active status at the time of the events at issue in Count I, this Court‟s
jurisdiction over these charges is clear. Prof. Cond. R. 8.5(a).    His affirmative renewal of his
Indiana license, although inactive at the time of the events at issue in Count II, subjects him to
this Court's disciplinary jurisdiction under Rule 8.5(a).


        Indiana law also applies to Count II under Rule 8.5(b)(2). While the alleged website
violations do not have a specific geographical location, Respondent's representations regarding
his Indiana law license have their predominant effect in Indiana. Indiana has a greater interest
than any other jurisdiction in an attorney's alleged misrepresentations about his or her authority
to practice law in the state.


        Count I.     We reject Respondent‟s argument that these charges violate the U. S.
Constitution as without merit. Unlike the rule at issue in Shapero v Kentucky Bar Ass‟n, 486
U.S. 466 (1988), Indiana‟s rule contains no such blanket prohibition on solicitations. As to his
contention that the letter to D.W. was a private correspondence, not a "public communication"
within the meaning of Rule 7.2, precedent dictates that this rule applies to letters mailed directly
to individuals soliciting their employment. Matter of Murgatroyd, 741 N.E.2d 719 (Ind. 2001);
Matter of Huelskamp, 740 N.E.2d 846 (Ind. 2000).


        We agree with the hearing officer that the letter's assertion that Respondent had
succeeded in recovering millions of dollars for hundreds of deserving clients violated Rule
7.2(c)(3) as a statement that "is intended or is likely to create an unjustified expectation" and
Rule 7.2(d)(2) as "statistical data or other information based on past performance or prediction of
future success." Matter of Wamsley, 725 N.E.2d 75 (Ind. 2000).



                                                  4
       Contrary to Respondent‟s contention that the letter was intended only to advise D.W. that
she consider seeking the advice of capable legal counsel, the letter constituted a "written . . .
communication from a lawyer soliciting professional employment from a prospective client
potentially in need of legal services in a particular matter" and is governed by Rule 7.3(c). And
while Respondent characterizes his failure to comply with the rule's labeling and filing
requirements as “a harmless transgression," violating these requirements is not a technicality.
Matter of Benkie, 892 N.E.2d 1237, 1240 (Ind. 2008). Laypersons contending with legal issues
in a time of transition, if not outright crisis, need to be notified clearly which of the myriad of
communications they receive can be safely disregarded as unsolicited lawyer advertising
material. Matter of Skozen, 660 N.E.2d 1377, 1378-79 (Ind. 1996).


       Count II. To retain an active Indiana law license, an attorney must pay an annual
registration fee, Admis. Disc. R. 2(b), and comply with Indiana's continuing legal education
("CLE") requirements, Admis. Disc. R. 29. However, an attorney may maintain a license in
“inactive” status by paying one-half of the annual registration fee for an active license and filing
an "affidavit of inactivity" stating that he or she is not “engaged in the practice of law in this
state." Admis. Disc. R. 2(c). An attorney in inactive status is exempt from Indiana's CLE
requirements. Admis. Disc. R. 29(8)(d). We provide the option of inactive status, for example,
to accommodate the eventual return to the practice of law by those attorneys who assume long-
term but not permanent, full-time administrative or management positions in government,
business, or academia. The purpose of an inactive Indiana law license is not to allow an attorney
who practices law to avoid paying registration fees and complying with Indiana's CLE
requirements as long as appearance in an Indiana court can be avoided.


       By the statements on his websites quoted above, Respondent held himself out to the
public or otherwise represented that he was admitted to practice law in Indiana in violation of
Rule 5.5(b)(2).   (Respondent repeatedly argues that the statements on his website did not
constitute practicing law in Indiana but he is not charged with that offense.)




                                                 5
       Discipline. This Court has imposed a public reprimand on a number of attorneys who
have violated the rules on written communications, e.g., Matter of Benkie, 892 N.E.2d 1237 (Ind.
2008); Matter of Huelskamp, 740 N.E.2d 846 (Ind. 2000), and in some cases an even lesser
sanction. Standing alone, that would be our assessment of the sanction warranted here. The
addition of the website violation would not warrant an increased sanction. But Respondent‟s
actions throughout the disciplinary process constitute substantial aggravating circumstances
requiring a concomitant increase in sanction.


       Respondent‟s Brief in Support of Petition for Review includes the following:


              It must be stated, at the risk of offending others that anyone who has not
       suffered a full frontal cranial lobotomy knows that the words published on a
       Michigan lawyer's law office internet describing his professional narrative, in-
       cluding his licensing credentials, is not the practice of law in the State of Indiana.

               ....

              This rather bizarre and foolish disciplinary process regarding my alleged
       attorney misconduct long ago moved away from the focus upon the misdeeds de-
       scribed in the Verified Complaint.

               This proceeding is about behavior and protocol; what to say and how to
       behave in the presence of the supreme monarchy, or in this situation, the repre-
       sentatives of the Indiana Supreme Court who alone decide what is and what is not
       attorney misconduct subject to discipline.

               ....

               My experience with the Indiana attorney disciplinary system is a hideous
       aberration of justice: a Disciplinary Commission and staff attorney with a self-
       image of pompous arrogance; a hearing officer who permits herself to be used as
       a rubber stamp . . . .

       Similar examples can be found on nearly every page of Respondent‟s briefs to this Court
and to the hearing officer, as well as in his correspondence to counsel for the Commission and in
his testimony before the hearing officer. The hearing officer noted Respondent‟s invectives
against the Commission's former executive secretary ("a first-class ass"), the Commission ("soft
and lazy"), the disciplinary process (“a modern day version of the Star Chamber, a Salem witch



                                                 6
hunt, or a Spanish Inquisition”), and this Court‟s disciplinary rules (“frivolous and antiquated,”
“rules of behavior conceived over a cigar and brandy . . . during the late Victorian Era by a group
of self-impressed lawyers”), as well as his repeated use of caustic terminology (e.g.,
“despicable,” “deceptive and ridiculous,” “naked stupidity,” “cutesy and evasive”).            The
Respondent also engages in personal attacks on the hearing officer, calling her “sadistic” and
displaying “a disappointing level of ignorance, arrogance, and stupidity.” We concur with the
hearing officer‟s finding that “Respondent‟s inflammatory statements were not spontaneous
remarks made in the heat of the moment, but were his planned, intentional, oft-repeated
comments.”


       In addition, Respondent is totally non-repentant. He makes clear that he believes this
Court's rules governing lawyer employment solicitation and this entire proceeding are silly. In
an email to Commission counsel, he stated that if he had a chance, he would again send the letter
to D.W. Near the end of this testimony before the hearing officer, he went into great detail
describing how he would essentially do it all over again, at least for a Michigan resident. He
stated: "I will not misrepresent the content of my letter by trivializing it with the notation
'Advertising Material,'" and "I will be thankful that Michigan does not attempt to impose
frivolous and antiquated regulatory restrictions upon its licensed attorneys . . . ."


       Respondent is, of course, entitled to contest the charges against him. Our obligation is to
impose discipline that is sufficient to protect the people in this state from lawyer misconduct and
to ensure that misconduct does not recur. Given Respondent‟s inability to recognize his clear
violations of this state‟s disciplinary rules, his contempt for those rules and this disciplinary
process, and his lack of appreciation for the role of this Court‟s hearing officer and Disciplinary
Commission members and staff, we conclude that a period of suspension is warranted.


       While the hearing officer recommends that Respondent be suspended for at least one year
without automatic reinstatement, we find a period of 180 days to be sufficient. But we fully
concur in her recommendation that Respondent prove his commitment and ability to follow this




                                                   7
state‟s rules of professional conduct before being reinstated to practice in this state. 3 To be
reinstated after this minimum period, Respondent will be required to meet the requirements of
Admis. Disc. R. 23(4)(b), including proving by clear and convincing evidence that:

           His attitude towards the misconduct for which he is being disciplined is one of ge-
            nuine remorse;

           His conduct since the discipline was imposed has been exemplary and above re-
            proach;

           He has a proper understanding of and attitude towards the standards that are imposed
            upon members of the bar and will conduct himself in conformity with such standards;
            and

           He can safely be recommended to the legal profession, the courts and the public as a
            person fit to be consulted by others and to represent them and otherwise act in matters
            of trust and confidence, and in general to aid in the administration of justice as a
            member of the bar and an officer of the courts.

Id.


                                              Conclusion


        The Court concludes that Respondent violated Indiana Professional Conduct Rule
7.2(c)(3) and (d)(2) by including in a public communication a statement intended or likely to
create an unjustified expectation and statistical data or other information based on past
performance or prediction of future success, that he violated Rule 7.3(c) by using a written
solicitation for professional employment without labeling it as "Advertising Material" and filing
it with the Commission, and that he violated Rule 5.5(b)(2) by falsely representing on his
websites that he was licensed to practice law in Indiana when his license was inactive. We
conclude that the serious aggravating circumstances discussed above warrant suspension without
automatic reinstatement.




3
  Because Respondent‟s Indiana law license is currently inactive, he is currently precluded from practic-
ing in this state. The suspension of his license prevents him from reactivating his license until he under-
goes the reinstatement process.


                                                    8
       For Respondent's professional misconduct, the Court suspends Respondent from the
practice of law in this state for a period of not less than 180 days, without automatic
reinstatement, effective on the date of this opinion. Respondent shall fulfill all the duties of a
suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the
minimum period of suspension, Respondent may petition this Court for reinstatement to the
practice of law in this state, provided Respondent pays the costs of this proceeding, fulfills the
duties of a suspended attorney, and satisfies the requirements for reinstatement of Admission and
Discipline Rule 23(4).


       The costs of this proceeding are assessed against Respondent.          The hearing officer
appointed in this case is discharged.


       The Clerk of this Court is directed to give notice of this opinion to the hearing officer, to
the parties or their respective attorneys, to the Michigan Attorney Discipline Board, and to all
other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is
further directed to post this opinion to the Court's website, and Thomson Reuters is directed to
publish a copy of this opinion in the bound volumes of this Court's decisions.


Shepard, C.J., and Dickson, Sullivan, and David, JJ., concur.

Rucker, J., dissents to the length of suspension believing it disproportionate to the misconduct
alleged, and inconsistent with sanctions imposed for similar misconduct. Instead he would im-
pose a thirty (30) day suspension without automatic reinstatement.




                                                 9